Citation Nr: 0027083	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disabilities claimed to be due to or aggravated by medical or 
surgical treatment provided by the Department of Veterans 
Affairs in September 1996, to include depression, right lower 
extremity weakness, a schwannoma, and right ulnar artery and 
flexor tendon lacerations.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
left elbow disorder, claimed as secondary to right upper 
extremity weakness due to stroke as to which compensable 
status has previously been established under section 1151.

3.  Entitlement to an increased rating for right upper 
extremity weakness due to stroke, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1970 to March 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).  In 
a decision of April 1997, the RO granted compensation under 
38 U.S.C.A. § 1151 for right side weakness due to stroke 
residuals, and assigned a 100 percent rating effective from 
September 9, 1996, and a 30 percent rating effective from 
April 4, 1997.  The Board notes that the only medical 
evidence of right side weakness at that time pertained to the 
right upper extremity.  In a decision of April 1998, the RO 
revised the rating to clarify that the grant of service 
connection for stroke residuals was limited to weakness of 
the right upper extremity.  The RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for depression, right 
lower extremity weakness, a schwannoma, and laceration of the 
right ulnar artery and flexor tendon.  The RO also denied 
secondary service-connection for a left elbow disorder.   

The Board has found that additional development of evidence 
is required with respect to the claims for compensation under 
38 U.S.C.A. § 1151 for depression claimed to be due to or 
aggravated by medical or surgical treatment provided by VA in 
September 1996, and an increased rating for right upper 
extremity weakness due to stroke.  Accordingly, those issues 
are the subjects of a remand order located at the end of this 
decision.  

The Board notes that in his substantive appeal statement of 
August 1998, the veteran raised a claim for disabilities 
including a scar on the left side of his head and numbness on 
the left side of his face which he asserts are due to VA 
surgical treatment when a schwannoma was removed from his 
brain.  This issue has not been developed for appellate 
review.  Accordingly, the Board refers that matter to the RO 
for any appropriate action.  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
showing that his disabilities, to include right lower 
extremity weakness, schwannoma, and right ulnar artery and 
flexor tendon lacerations of the right wrist, resulted from 
or were aggravated by medical or surgical treatment provided 
by the VA.  

2.  The veteran has not presented any competent evidence 
linking his current left elbow disorder to a disability for 
which compensation has been established under the provisions 
of 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  The claim for compensation under 38 U.S.C.A. § 1151 for 
disabilities claimed to be due to or aggravated by medical or 
surgical treatment provided by VA to include right lower 
extremity weakness, a schwannoma, and right ulnar artery and 
flexor tendon lacerations, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for benefits under 38 U.S.C.A. § 1151 for a 
left elbow disorder, claimed as secondary to right upper 
extremity weakness due to stroke as to which compensable 
status has previously been established under section 1151 is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Compensation Under 38 U.S.C.A. § 1151.

The appellant's claim for compensation is premised on the 
provisions of 38 U.S.C.A. § 1151.  Under 38 U.S.C.A. 
§ 5107(a), all claimants seeking compensation, including 
those seeking compensation under section 1151, have the 
initial burden of showing that their claim is well grounded.  
Jimison v. West, 13 Vet. App. 75 (1999).  For a claim to be 
well grounded under the pre-amendment version of 38 U.S.C.A. 
§ 1151, the appellant must provide:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460 (1999).  

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 that were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).  
Because the veteran's claim was filed in January 1997, the 
pre-amendment version of § 1151 is applicable to this case 
rather than the amended version that that is applicable only 
to claims filed on or after October 1, 1997.  See Pub. L. No. 
104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  See 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1999).  In determining 
whether such additional disability resulted from VA medical 
or surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such 
treatment, and not merely coincidental therewith.  The mere 
fact that aggravation occurred will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from the medical or surgical treatment.  See 
38 C.F.R. § 3.358(c) (1999).  

The Board notes initially that in an April 1997 rating 
decision, the veteran established his entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
stroke residuals, right-sided weakness.  As noted above, that 
disorder was recharacterized as right upper extremity 
weakness due to stroke in an April 1998 rating decision 
presumably to distinguish between disabilities for which 
entitlement to compensation had not been established.  The 
disorder is rated as 30 percent disabling.  The veteran 
contends that he is entitled to compensation under 
38 U.S.C.A. § 1151 for other disabilities claimed to be due 
to medical treatment provided by the VA.  He asserts that his 
depression has been aggravated by the impairment due to his 
service-connected stroke.  He states that the stroke which 
caused his right arm weakness also caused weakness in his 
right leg.  He states that he has a schwannoma which is 
associated with his service-connected stroke.  Finally, he 
asserts that medicine which was prescribed by the VA caused 
him to fall through a plate glass window and lacerate his 
right ulnar artery and flexor tendon.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, however, it is the 
decision of the Board that the claim for compensation under 
38 U.S.C.A. § 1151 for disability alleged to be due to or 
aggravated by medical treatment provided by the VA is not 
well grounded.

The pertinent evidence includes the hospital records from 
September 1996 when, while undergoing a surgical procedure 
and under general anesthesia, the veteran had a stroke 
resulting in right upper extremity weakness.  The VA hospital 
summary shows that the veteran underwent a laparoscopic 
Nissen fundoplication and subsequently complained of having 
some numbness and an inability to use his right arm.  A 
computerized tomography (CT) scan was obtained which showed a 
left posterior lesion.  This was thought to be a stroke.  A 
lesion just to the left of the sella turcica was also noted 
and a subsequent magnetic resonance imaging (MRI) test showed 
a 1 x 2 centimeter mass just to the left of the sella turcica 
in the left temporal region which was thought to be a tumor.  
The veteran was treated and discharged to receive further 
outpatient follow up care 

A VA hospital summary dated in November 1996 shows that the 
veteran underwent a craniotomy for resection of a left 
trigeminal nerve schwannoma.  It was noted that he also had 
chronic right upper extremity weakness secondary to a 
presumed cerebrovascular accident.  However, the report does 
not contain an opinion that the cerebrovascular accident 
caused or was in any way etiologically related to the 
schwannoma.  

A VA medical record dated later in November 1996 shows that 
the veteran reported that he woke up in the middle of the 
night and struck a plate glass window with his right arm.  He 
reportedly lacerated the flexor tendon at the right wrist.  
He had repair of the tendon and arteries at Mercy Hospital.  
A nursing admission form shows that the veteran indicated 
that he had nightmares which he thought might be related to 
the use of Robaxin.  Although the history of the veteran's 
stroke and right upper extremity weakness is noted in the 
record, there is no medical opinion that the lacerations were 
in any way related to the right upper extremity weakness or 
to any medical treatment provided by the VA.

A VA hospital discharge summary dated in May 1997 shows that 
the veteran was admitted with complaints including loss of 
sensation and strength in the right lower extremity.  A 
neurologist initially felt that it was an apparent left 
hemispheric stroke.  However, there was no evidence of 
bleeding on a head CT.  An MRI was done, but did not reveal 
the presence of a new stroke.  It was also noted that 
examination was inconsistent, and that it was unclear whether 
the veteran had any actual neurological deficits or not.  The 
discharge diagnoses were (1) possible cerebrovascular 
accident; and (2) history of schwannoma.  

During the foregoing hospitalization, the veteran was 
afforded a general medical examination.  The report shows 
that he had a history of having a stroke in September 1996 
during esophageal fundoscopic repair and developed paralysis 
of the right upper extremity at that time.  He subsequently 
had surgery for a partial resection of a tumor.  He also 
reportedly had another stroke a week earlier.  Following 
examination, the diagnoses were (1) Status one left parietal 
CVA following surgery 9/96; (2) Second CVA one week ago with 
sensory and motor loss right upper and right lower extremity; 
(3) Mid brain tumor diagnosed following stroke 9/96.  Had 
radiation therapy.  Scheduled for reevaluation at Pal Alto 
VA.; 
(4) Headaches, severe with visual impairment; (5) Status post 
surgery right elbow for epicondylar release; and (6) Pain and 
impairment of function, left elbow following an industrial 
accident in 11/95.  The Board notes that the report does not 
contain any opinion linking any of the latter five diagnoses 
to the veteran's right arm weakness due to stroke.  

A neurology consultation report dated in June 1997 shows that 
the veteran complained of having right-sided numbness and 
weakness.  He gave a history of having surgery in September 
1996 after which he awoke with weakness in the right arm and 
hand.  He also reported that in mid-May he had additional 
symptoms of jerking, and right leg and right arm numbness.  
The diagnoses were (1) probable conversion disorder, and (2) 
postoperative CVA left hemisphere.  The examiner indicated 
that the post-operative symptoms [i.e., the right arm 
weakness] were likely secondary to the stroke.  As noted 
above, the veteran is already receiving compensation for that 
disorder.  Regarding the symptoms which occurred in May, the 
examiner stated that they were far more difficult to explain 
based on a focal neurological process or symptoms.  He 
concluded that given the sensory and motor findings on 
physical examination, it was very likely that his current 
symptoms were due to a conversion disorder.  

A VA treatment record dated in October 1997 shows that the 
veteran reported that he had not had any sensation in his 
right leg since a CVA in May.  A June 1998 VA treatment 
record shows that his right leg gave out and he fell, but 
there is no indication that this incident was related to the 
service-connected right upper extremity weakness due to 
stroke.  The examiner did not offer an opinion as to the 
cause of the complaints.  The fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

An MRI report from the VA dated in May 1998 shows that the 
veteran has a partially resected trigeminal schwannoma in the 
left Meckel's cave, and an old left parietal infarct which 
was unchanged from a prior examination.  The report did not 
contain any indication that the stroke (infarct) caused the 
schwannoma.  The fact that the disorders are both located 
near each other does not demonstrate that they are related.  

The veteran has presented a note from a VA physician dated in 
July 1998 which indicates that the veteran had been 
prescribed the medication Robaxin for muscle spasms which 
began after he had surgery and a stroke; however, the note 
does not state that the medication caused any side effects or 
injuries.  Similarly, a letter dated in January 1998 from 
James M. Herrold, M.D., shows that the veteran gave a history 
of taking a muscle relaxant along with Tylenol with codeine, 
and subsequently having a nightmare in which he put his right 
arm through a window and lacerated an ulnar artery and a 
tendon.  The pertinent diagnosis was possible adverse 
reaction to methocarbamol and Tylenol with codeine causing 
nightmares.  The doctor's statement that the veteran's 
reaction was possibly related to the medications which he 
took is not sufficient to establish a well-grounded claim.  
This statement clearly leaves open the possibility that the 
medication may not have played any role in the development of 
the disability at issue in this case.  See Beausoleil v. 
Brown, 8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient to make a veteran's service connection claim 
well grounded); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  A medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  Such a speculative 
statement does not justify a belief by a fair and impartial 
individual that the claim is well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient evidence to render a 
claim well grounded). 

The Board has noted that the veteran testified in December 
1998 that his doctor told him that his tendon damage was 
related to medication prescribed by the VA, however, that 
statement by the veteran is not sufficient to render the 
claim well grounded.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to render a claim well-grounded because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  As the record 
currently stands, the veteran has not submitted a competent 
medical statement supportive of his assertions.

During a hearing held in December 1998, the veteran offered 
his own opinion that his disabilities had been caused or 
aggravated by the surgery which was performed by the VA.  The 
testimony was consistent with the contentions summarized 
above.  The Board notes, however, that the Court has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which 
the Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  

In summary, the veteran has not presented any competent 
evidence showing that he has disability which resulted from 
or was aggravated by medical treatment provided by the VA 
other than that for which he is currently receiving 
compensation.  Accordingly, the Board concludes that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
compensation under 38 U.S.C.A. § 1151 for disabilities 
claimed to be due to medical treatment provided by the VA is 
well grounded.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

II.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
left elbow disorder, claimed as secondary to right upper 
extremity weakness due to stroke as to which compensable 
status has previously been established under section 1151.

The threshold question to be addressed, in any claim, is 
whether the veteran has presented a well-grounded claim.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
See Morton v. West, 12 Vet. App. 477, 480 (1999) (noting that 
the Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet. App. 184 (1999) 
(en banc order).

Because a grant of benefits under 38 U.S.C.A. § 1151 is 
analogous to a grant of service connection, the provisions of 
law governing the requirements to establish a well-grounded 
claim for service connection apply to that type of claim as 
well.  Like all claims, a claim for secondary service 
connection must be supported by "evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Buckley v. 
West, 12 Vet. App. 76, 84 (1998).  Also with regard to a 
claim for secondary service connection, a claimant must 
provide competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  Although the claim need 
not be conclusive, the statute [38 U.S.C.A. §5107] provides 
that [the claim] must be accompanied by evidence" in order to 
be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which links 
the current disability to a period of military service or to 
an already service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).

As noted above, a claim under 38 U.S.C.A. § 1151 is analogous 
to a claim for service connection.  In accordance with that 
legal relationship, the VA General Counsel, in a precedent 
opinion, has concluded that disability compensation may be 
paid, under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310(a), for 
disability which is proximately due to or the result of a 
disability for which compensation has been determined to be 
payable under section 1151.  VAOPGCPREC 8-97 (Feb. 11, 1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The veteran's service medical records do not contain any 
references to a left elbow disorder, and the veteran does not 
contend that the disorder is directly related to service.  
His only contention is that he developed a left elbow 
disorder secondary to his right upper extremity weakness.  

VA outpatient medical treatment records show treatment for a 
left elbow disorder, but do not contain any medical opinion 
showing that it is related to a disability for which the 
veteran's entitlement to compensation has been established.  
For example, a VA medical record dated in January 1996 (prior 
to the existence of the veteran's weakness of the right upper 
extremity) shows that the veteran reported having tenderness 
over the left elbow.

A VA orthopedic record dated in May 1997 shows that the 
veteran reported having left elbow pain since 1995 after a 
portable restroom fell on his left arm.  There is no mention 
of the disorder being related to the veteran's right upper 
extremity weakness.  

During the hearing held in December 1998, the veteran 
testified that that he originally injured his left elbow in 
1995 when a portable restroom fell off a truck and hit him at 
work; however, he also believed that his current left elbow 
disability was related to his right upper extremity weakness.  
In essence, he was of the opinion that the weakness in the 
right arm caused him to overuse the left arm.  The veteran's 
own opinion that his left elbow disorder is related to the 
right arm weakness is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

In summary, the post-service medical evidence which is of 
record does not contain any medical opinion which supports 
the contention that the veteran's left elbow disorder is 
related to a disability for which the veteran is receiving 
compensation.  Accordingly, the Board concludes that the 
claim for benefits under 38 U.S.C.A. § 1151 for a left elbow 
disorder, claimed as secondary to right upper extremity 
weakness due to stroke as to which compensable status has 
previously been established under section 1151 is not well 
grounded.  Because the claim is not well grounded, there is 
no further duty on the part of the VA to develop evidence 
with respect to the claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
disabilities claimed to be due to or aggravated by medical or 
surgical treatment provided by VA, to include right lower 
extremity weakness, a schwannoma, and right ulnar artery and 
flexor tendon lacerations, is denied.

The claim for benefits under 38 U.S.C.A. § 1151 for a left 
elbow disorder, claimed as secondary to right upper extremity 
weakness due to stroke as to which compensable status has 
previously been established under section 1151 is denied.


REMAND

The Court has held that an allegation that a disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating for right upper extremity weakness due to 
stroke is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

The Board also finds, however, that further assistance to the 
veteran with the development of evidence is required.  In 
this regard, the Board notes that a Hearing Officer's 
decision dated in April 1999 reflects that the evidence which 
he considered included the veteran's Chapter 31 Vocational 
rehabilitation folder.  Significantly, however, that 
vocational rehabilitation folder is not of record.  
Similarly, the veteran testified in December 1998 that he had 
been evaluated by the Social Security Administration, but 
evidence from that agency has not been obtained except for a 
copy of a claim form dated in January 1997 which was prepared 
by the veteran. 

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 2000); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  As noted, the duty to assist the appellant 
in the development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and Social Security Administration 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  As such, the 
Board must obtain all of the VA vocational rehabilitation 
records and the records pertaining to the SSA decision as 
such records may be relevant to the claim for an increased 
rating.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  

The Board also finds that another VA examination is required 
to properly assess the severity of the veteran's right upper 
extremity weakness.  In this regard, the Board notes that the 
veteran was afforded a VA general medical examination in May 
1997.  At the examination, he reported in a wheelchair, and 
required assistance in getting out of the chair and getting 
dressed.  He reportedly had complete loss of function of the 
right upper extremity.  A VA hospital record of the same 
date, however, indicates that after the examination the 
veteran was seen using his right hand to remove his glasses, 
and left the hospital by walking out behind a wheelchair.  It 
was stated that he used both legs to walk and both arms to 
support himself, and that this was clearly different that the 
deficits which he displayed for his neurologic examination.  
It was also indicated in the summary that it was unclear 
whether the veteran had actual neurologic deficits or not.  
Another VA examination could provide a basis for resolving 
these discrepancies.  The Board also notes that the Hearing 
Officer's decision of April 1999 indicates that another VA 
examination was felt to be appropriate and was to be 
scheduled, but it s unclear as to whether this examination 
was conducted.  In the "Reasons and Bases" portion of the 
April 1999 supplemental statement of the case, the Hearing 
Officer appeared to defer consideration of this issue pending 
VA examination of the veteran.  

The Board also notes that in the April 1999 Hearing Officer's 
decision, he indicated that he was deferring the decision on 
the issue of the veteran's entitlement to compensation for 
depression under the provisions of 38 U.S.C.A. § 1151.  He 
found the veteran's claim to be well grounded and indicated 
that since the threshold requirement of establishing a well-
grounded claim had been met, a de novo review of this issue 
was warranted.  He explained in that decision that a VA 
psychiatric examination of the veteran was felt to be 
appropriate to determine the etiology of the veteran's 
psychiatric disorder.  However, the case was subsequently 
forwarded to the Board and there is no indication in the 
record as to whether this development was accomplished, 
whether the Hearing Officer ever rendered a decision on this 
issue and whether the veteran was notified of the Hearing 
Officer's decision as it relates to this matter.  

When, during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).

To ensure that all due process requirements are met, the 
Board has determined that further development is necessary 
prior to appellate review.  Accordingly, the case is hereby 
REMANDED to the RO for the following action:

1.  The RO should determine whether the 
veteran was examined by VA in conjunction 
with his claims for compensation under 
38 U.S.C.A. § 1151 for depression claimed 
to be due to or aggravated by medical or 
surgical treatment provided by the 
Department of Veterans Affairs in 
September 1996, as well as his claim for 
an increased rating for right upper 
extremity weakness due to stroke, as 
indicated by the Hearing Officer in his 
April 1999 decision and supplemental 
statement of case.  All reports of such 
examination should be obtained by the RO 
and associated with the evidence of 
record.  

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.  The RO should also obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits, including the decision granting 
such benefits as well as the medical 
records relied upon in that decision.

3.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of the veteran's right 
upper extremity weakness due to stroke.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests and studies should be conducted. 
The examination report should include the 
examiner's opinion distinguishing between 
symptoms and impairment due to the right 
upper extremity weakness due to stroke 
and that which is due to other unrelated 
disabilities.  If the examiner is unable 
to differentiate between these 
disabilities then that conclusion should 
be specifically stated in the examination 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should include pertinent information 
regarding the decision of the Hearing 
Officer, who conducted the December 1998 
hearing in this case, on the two issues 
set forth in paragraph number one (1) 
above.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

